DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/5/2022.
Claims 45-64 are pending. Claims 1-44 are cancelled. Claims 45-64 are new. Claims 45 and 56 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Response to Arguments
Applicants' arguments and amendments, filed 7/5/2022, with respect to independent claim 45, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Wang as noted below in the rejection of independent claim 45.
Applicants' arguments and amendments, filed 7/5/2022, with respect to independent claim 56, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Yu as noted below in the rejection of independent claim 56.
Claim Objections
Claim 54 is objected to because of the following informalities:  
Claim 54 recites “the first semiconductor die” in line 5 of the claim which the Examiner suggests amending to “the semiconductor die”, since it appears that the claimed element was originally introduced using that specific language in line 3 of claim 45.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites “the portion” in lines 1-2 of the claim, however both “a portion of the first patterned layer” was introduced in claim 45 and “a portion of the first passivation layer” was introduced in claim 51, which claim 52 both depends from and thereby it is unclear which specific “portion” element is being referenced in lines 1-2 of claim 52.
Claim 63 recites “a cross-sectional view” in line 3 of the claim, however "a cross-sectional view" element was already introduced earlier in line 3 of claim 62, which claim 62 depends from, and thereby it is unclear whether the “a cross-sectional view” in line 3 of the claim is directed to that same element and therefore should be properly amended to "the cross-sectional view" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
A.	Prior-art rejections based at least in part by Wang

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 45 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2019/0333862 A1, hereinafter “Wang”).
Regarding independent claim 45, Figure 20 of Wang (as viewed upside down) discloses a semiconductor package structure, comprising: 
a first passivation layer 66 (“dielectric layer”- ¶0034);
 a semiconductor die 202 (“dies”- ¶¶0055, which are DRAM dies that are a type of semiconductor die) disposed over the first passivation layer 66; 
a first patterned layer 64 (“grating strips”- ¶0033) disposed within the first passivation layer 66, wherein a portion of the first patterned layer 64 is configured to serve as an alignment mark 62 (“alignment mark”- ¶0033); and 
an encapsulant (i.e., the layer covering dies 202) continuously encapsulating a lateral surface and a top surface of the semiconductor die 202.
Note, the recited “wherein a portion of the first patterned layer is configured to serve as an alignment mark during a disposing process of the semiconductor die” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the first portion of the first patterned layer and the semiconductor die, which the prior art of Wang clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
B.	Prior-art rejections based at least in part by Yu

Claim Rejections - 35 USC § 102
Claims 56 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2020/0006164 A1, hereinafter “Yu”).
Regarding independent claim 56, Figure 5J of Yu (as viewed upside down) discloses a semiconductor package structure, comprising: 
a passivation layer 516 (“carrier substrate”- ¶0062); 
a first semiconductor die 50C (“integrated circuit device”- ¶0031, which includes semiconductor material- ¶¶0016-0017) disposed over the passivation layer 516; 
a first metal layer 520 (“alignment marks”- ¶0062, which includes metal- ¶0052) disposed within the passivation layer 516, wherein a portion of the first metal layer 520 is configured to serve as an alignment mark 520 (¶0062); 
a redistribution structure 50B (“integrated circuit device”- ¶0028, specifically the 50B in direct contact with 50C) disposed over the first semiconductor die 50C; 
a second semiconductor die 50B (“integrated circuit device”- ¶0028, specifically the 50B in direct contact with 50A, which includes semiconductor material- ¶¶0016-0017) disposed over the redistribution structure 50B, and electrically connected to the first semiconductor die 50C through the redistribution structure 50B; and 
a third semiconductor die 50A (“integrated circuit device”- ¶0025, which includes semiconductor material- ¶¶0016-0017) disposed over the redistribution structure 50B, and electrically connected to the first semiconductor die 50C through the redistribution structure 50B.
Note, the recited “wherein a portion of the first metal layer is configured to serve as an alignment mark during a disposing process of the first semiconductor die” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the first portion of the first metal layer and the first semiconductor die, which the prior art of Yu clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 60, Figure 5J of Yu (as viewed upside down) discloses the semiconductor package structure further comprising: an encapsulant 514A-514C (“encapsulant”- ¶0059; see Fig. 5I for notations) encapsulating at least two lateral surfaces of the second semiconductor die 50B and at least two lateral surfaces of the third semiconductor die 50C.
Allowable Subject Matter
Claims 46-51, 53-55, 57-59, 61-62 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome any object subject matter and in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 46 (which claims 47-48 depend from), the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor package structure... further comprising a plurality of pillars extending through the encapsulant, wherein the portion is closer to the semiconductor die than each of the plurality of pillars is”.
Regarding claim 49, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a bottom surface of the portion is exposed to air and is substantially aligned with a bottom surface of the first passivation layer”.
Regarding claim 50, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor package structure... further comprising a plurality of solder balls disposed under the first passivation layer, wherein a horizontal gap between the portion and a first one of the solder ball, that is most adjacent to the portion than the others of the plurality of solder balls, is greater than a horizontal gap between the portion and the semiconductor die”.

Regarding claim 51, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the alignment mark is defined by a first through-hole within the portion, wherein a portion of the first passivation layer is disposed in the first through-hole and is exposed to air”.
Regarding claim 53, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a first part of the portion extends along a first side of the semiconductor die, and a second part of the portion extends along a second side of the semiconductor die from a top view perspective”.
Regarding claim 54 (which claim 55 depends from), the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor package structure...further comprising: a second passivation layer disposed under the first passivation layer; and a second patterned layer disposed within the second passivation layer, wherein a portion of the second patterned layer is configured to serve as an alignment mark during the disposing process of the first semiconductor die”.
Regarding claim 57, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the second semiconductor die is electrically connected to the third semiconductor die through the first semiconductor die”.
Regarding claim 58 (which claim 59 depends from), the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor package structure... further comprising: a first underfill connecting the second semiconductor die and the redistribution structure, and having a lateral surface extending from a lateral surface of the second semiconductor die to a top surface of the redistribution structure and inclined toward the third semiconductor die; and a second underfill connecting the third semiconductor die and the redistribution structure, and having a lateral surface extending from a lateral surface of the third semiconductor die to the top surface of the redistribution structure and inclined toward the second semiconductor die”.
Regarding claim 61, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the encapsulant encapsulating a top surface of the second semiconductor die and a top surface of the third semiconductor die”.
Regarding claim 62, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor package structure... further comprising: a plurality of first pillars connecting to the redistribution structure and the first metal layer, wherein, in a cross-sectional view, the plurality of first pillars are vertically overlapped with the second semiconductor die”.
Regarding claim 64, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the portion of the first metal layer is vertically overlapped with the second semiconductor die”.
Claims 52 and 63 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 52, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a bottom surface of the portion and a bottom surface of the portion of the first passivation layer are substantially aligned with each other and are exposed to air”.
Regarding claim 63, the prior art of record including Wang and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor package structure... further comprising: a plurality of second pillars connecting to the redistribution structure and the first metal layer, wherein, in a cross-sectional view, the plurality of second pillars are vertically overlapped with the third semiconductor die”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895